Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1. (Currently Amended) A computer-implemented method comprising: receiving, by operation of an integration system, a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generating a logical model graph based on the logic integration program, the logical model graph being runtime-independent; defining the logic integration program by analyzing integration logic represented by the logical model graph and adding integration artifacts, wherein integration artifacts comprise at least one of endpoint-specific extensions or routing-specific extensions; bi-directionally converting the logical model graph into a physical model graph, the physical model graph being runtime-specific by: detecting patterns on the logical model graph; performing a rule-based transformation on the logical model graph; and mapping the transformed logical model graph into implementation-specific messaging channels in accordance with the integration artifacts and generating logic integration runtime codes executable by the integration system based on the physical model graph.

Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 15. The prior art of records does not suggest the combination of “defining the logic integration program by analyzing integration logic represented by the logical model graph and adding integration artifacts, wherein integration artifacts comprise at least one of endpoint-specific extensions or routing-specific extensions; bi-directionally converting the logical model graph into a physical model graph, the physical model graph being runtime-specific by: detecting patterns on the logical model graph; performing a rule-based on the logical model graph; and mapping the transformed logical model graph into implementation-specific messaging channels in accordance with the integration artifacts”.
More specifically the prior art does teach “receiving, by operation of an integration system, a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generating a logical model graph based on the logic integration program, the logical model graph being runtime-independent; defining the logic integration program by analyzing integration logic represented by the logical model graph and adding integration artifacts, wherein integration artifacts comprise at least one of endpoint-specific extensions or routing-specific extensions; bi-directionally converting the logical model graph into a physical model graph, the physical model graph being runtime-specific by: detecting patterns on the logical model graph; performing a rule-based on the logical model graph; and mapping the transformed logical model graph into implementation-specific messaging channels in accordance with the integration artifacts; and generating logic integration runtime codes executable by the integration system based on the physical model graph” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199